                       Case 2:16-cv-07349-JVS-AGR Document 345 Filed 08/25/20 Page 1 of 3 Page ID #:17367



                           1    RUSS, AUGUST & KABAT
                                Marc A. Fenster, SBN 181067
                           2    mfenster@raklaw.com
                                Ben Wang, SBN 228712
                           3    bwang@raklaw.com
                                Paul A. Kroeger, SBN 229074
                           4    pkroeger@raklaw.com
                                Andrew D. Weiss, SBN 232974
                           5    aweiss@raklaw.com
                                12424 Wilshire Boulevard
                           6    Twelfth Floor
                                Los Angeles, California 90025
                           7    Telephone: (310) 826-7474
                                Facsimile: (310) 826-6991
                           8
                                Attorneys for Plaintiff
                           9    SPEX TECHNOLOGIES, INC.
                          10
                          11                      UNITED STATES DISTRICT COURT
RUSS, AUGUST & KABAT




                          12                     CENTRAL DISTRICT OF CALIFORNIA

                          13                                  SOUTHERN DIVISION

                          14
                               SPEX TECHNOLOGIES, INC.,
                          15                                           Case No. 2:16-CV-07349-JVS-AGR
                          16                     Plaintiff,
                                                                       NOTICE OF APPEAL BY
                          17                                           PLAINTIFF SPEX TECHNOLOGIES,
                                           v.                          INC.
                          18
                               APRICORN, INC.,
                          19
                          20                     Defendant.
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28


                                                                NOTICE OF APPEAL
                       Case 2:16-cv-07349-JVS-AGR Document 345 Filed 08/25/20 Page 2 of 3 Page ID #:17368



                           1                                      NOTICE OF APPEAL
                           2           Notice is hereby given that Plaintiff SPEX Technologies, Inc. (“SPEX”) hereby appeals to
                           3    the United States Court of Appeals for the Federal Circuit from the Order Regarding Claim

                           4    Construction (Dkt. No. 62) entered in this action on October 18, 2017, the Order Regarding
                           5    Defendant’s Motions for Judgment as a Matter of Law or New Trial (Dkt. No. 342) entered in this
                           6    action on August 10, 2020, the Amended Judgment (Dkt. No. 344) entered in this action on August
                           7    25, 2020, and from all other rulings adverse to SPEX entered in this action.
                           8
                           9                                                 Respectfully submitted,
                          10    DATED: August 25, 2020                       RUSS, AUGUST & KABAT
                          11
                                                                               /s/ Marc A. Fenster
RUSS, AUGUST & KABAT




                          12                                                    Marc A. Fenster
                          13
                                                                             RUSS, AUGUST & KABAT
                          14                                                 Marc A. Fenster, SBN 181067
                          15                                                 mfenster@raklaw.com
                                                                             Ben Wang, SBN 228712
                          16                                                 bwang@raklaw.com
                          17                                                 Paul Kroeger, SBN229074
                                                                             pkroeger@raklaw.com
                          18                                                 Andrew D. Weiss, SBN 232974
                          19                                                 aweiss@raklaw.com
                                                                             12424 Wilshire Boulevard
                          20                                                 Twelfth Floor
                          21                                                 Los Angeles, California 90025
                                                                             Telephone: (310) 826-7474
                          22                                                 Facsimile: (310) 826-6991
                          23
                                                                             Attorneys for Plaintiff
                          24                                                 SPEX TECHNOLOGIES, INC.
                          25
                          26
                          27
                          28

                                                                                1
                                                                      NOTICE OF APPEAL
                       Case 2:16-cv-07349-JVS-AGR Document 345 Filed 08/25/20 Page 3 of 3 Page ID #:17369



                           1                            CERTIFICATE OF SERVICE
                           2
                           3       The undersigned hereby certifies that the foregoing document was filed
                           4    electronically in compliance with Local Rule CV-5(a) on August 25, 2020. As
                           5    such, this document was served on all counsel who have consented to electronic
                           6    service.
                           7
                                                                       /s/ Marc A. Fenster
                           8
                           9
                          10
                          11
RUSS, AUGUST & KABAT




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                                        2
                                                                NOTICE OF APPEAL
